           Case 1:20-cv-08826-JPO Document 8 Filed 10/29/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STRIKE 3 HOLDINGS, LLC,
                       Plaintiff,
                                                                    20-CV-8826 (JPO)
                         -v-
                                                                          ORDER
 JOHN DOE subscriber assigned IP
 address 98.116.139.168,
                           Defendant.


J. PAUL OETKEN, District Judge:

       Plaintiff Strike 3 Holdings, LLC alleges that unidentified Defendant “John Doe”

distributed Plaintiff’s copyrighted movies in violation of the Copyright Act, 17 U.S.C. § 101 et

seq. (Dkt. No. 1.) The movies at issue contain pornographic material. Plaintiff filed a motion

seeking permission to take expedited discovery from third-party Internet Service Provider

Verizon Fios, to identify John Doe’s name and address. (Dkt. No. 5.)

       The Court concludes that there is good cause to allow some expedited discovery in this

case because, without it, Plaintiff will not be able to ascertain the identity of John Doe or to

effect service on him. Absent a court-ordered subpoena, Verizon Fios, which qualifies as a

“cable operator” for purposes of 47 U.S.C. § 522(5), is effectively prohibited by 47 U.S.C. §

551(c) from disclosing John Doe’s identity to Plaintiff. See Digital Sin, Inc. v. Does 1-176, No.

12 Civ. 126, 2012 WL 263491, at *2 (S.D.N.Y. Jan. 30, 2012) (“Indeed, in all of the opinions

and rulings in similar cases around the country, the Court has found no indication that the

plaintiffs have any reasonable alternative to these subpoenas to obtain the identities of the

alleged infringers.”).

       The Court concludes, however, that the proposed order submitted by Plaintiff does not

provide adequate safeguards to John Doe. As this Court explained in a previous action by the


                                                  1
             Case 1:20-cv-08826-JPO Document 8 Filed 10/29/20 Page 2 of 4




same plaintiff, “[t]he fact that a copyrighted work was illegally downloaded from a certain IP

address does not necessarily mean that the owner of the IP address was the infringer.” Malibu

Media, LLC v. Does 1-5, No. 12 Civ. 2950, 2012 WL 2001968, at *1 (S.D.N.Y. June 1, 2012)

(citing In re BitTorrent Adult Film Copyright Infringement Cases, Nos. 11-3995, 12-1147, 12-

1150, 12-1154 , 2012 WL 1570765, at *3 (E.D.N.Y. May 1, 2012)). The true infringer could be

a third party who had access to the internet connection, such as a child, neighbor, or houseguest.

Id. Thus, there is a real risk in a case such as this one that a defendant might be falsely identified

and forced to defend himself against unwarranted allegations, or even coerced into an unjust

settlement.

          This risk is exacerbated by the subject matter of this case. “[T]he nature of the alleged

copyright infringement—the downloading of an admittedly pornographic movie—has the

potential for forcing coercive settlements, due to the potential for embarrassing the defendant[],

who face[s] the possibility that plaintiff’s thus-far-unsubstantiated and perhaps erroneous

allegation will be made public.” Digital Sins, Inc. v. John Does 1-245, No. 11 Civ. 8170, 2012

WL 1744838, at *3 (S.D.N.Y. May 15, 2012); see also Next Phase Distribution, Inc. v. Does 1-

138, No. 11 Civ. 9706, 2012 WL 691830, at *2 (S.D.N.Y. Mar. 1, 2012) (noting “the highly

sensitive nature and privacy issues that could be involved with being linked to a pornography

film”).

          In light of these concerns, the proposed order submitted by Plaintiff does not provide

adequate protections for John Doe. Accordingly, it is hereby

          ORDERED that Plaintiff is allowed to conduct immediate discovery on Verizon Fios

with a subpoena under Federal Rule of Civil Procedure 45 seeking John Doe’s name and current

and permanent address. The subpoena shall have a copy of this order attached.




                                                   2
          Case 1:20-cv-08826-JPO Document 8 Filed 10/29/20 Page 3 of 4




       IT IS FURTHER ORDERED that Plaintiff shall immediately serve a copy of this order

on Verizon Fios and that Verizon Fios shall serve a copy of this order on John Doe. Verizon

Fios may serve John Doe using any reasonable means, including written notice sent to John

Doe’s last known address, transmitted either by first-class mail or via overnight service.

       IT IS FURTHER ORDERED that John Doe shall have 60 days from the date of service

of this order upon him or her to file any motions with this Court contesting the subpoena

(including a motion to quash or modify the subpoena), as well as any request to litigate the

subpoena anonymously. Verizon Fios may not turn over John Doe’s identifying information to

Plaintiff before the expiration of this 60-day period. Additionally, if John Doe or Verizon Fios

files a motion to quash the subpoena, Verizon Fios may not turn over any information to Plaintiff

until the issues have been addressed and the Court issues an order instructing Verizon Fios to

resume in turning over the requested discovery.

       IT IS FURTHER ORDERED that if that 60-day period lapses without John Doe or

Verizon Fios contesting the subpoena, Verizon Fios shall have 10 days to produce the

information responsive to the subpoena to Plaintiff. If John Doe moves to quash or modify the

subpoena, or to proceed anonymously, he or she shall at the same time as his or her filing also

notify Verizon Fios so that Verizon Fios is on notice not to release John Doe’s contact

information to Plaintiff until the Court rules on any such motions.

       IT IS FURTHER ORDERED that Verizon Fios shall preserve any subpoenaed

information pending the resolution of any timely motion to quash.

       IT IS FURTHER ORDERED that Verizon Fios shall confer with Plaintiff and shall not

assess any charge in advance of providing the information requested in the subpoena. Verizon




                                                  3
           Case 1:20-cv-08826-JPO Document 8 Filed 10/29/20 Page 4 of 4




Fios elects to charge for the costs of production, it shall provide a billing summary and cost

report to Plaintiff.

        IT IS FURTHER ORDERED that any information ultimately disclosed to Plaintiff in

response to a Rule 45 subpoena may be used by Plaintiff solely for the purpose of protecting its

rights as set forth in its complaint.

        The Clerk of Court is directed to close Docket No. 6.

        SO ORDERED.

Dated: October 29, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                 4
